DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action in response to application 	17/505,421 entitled "SYSTEM, SERVER AND METHOD FOR PROTECTING THE HEALTH AND WEALTH OF NATIONS" filed on October 19, 2021 with claims 1-7 pending.
Status of Claims
Claims 1-7 are hereby entered.
Claims 8-12 are withdrawn.
Claims 1-7 are pending and have been examined.
Election/Restrictions
During a telephone/e-mail conversation with Mr. Joseph Finan  on November 15, 2022, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-7.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 8-12 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please  see MPEP 2106 for additional information regarding Patent Subject Matter Eligibility Guidance.
Claims 1-7 are directed to a system, method/process, machine, or composition of matter, which are/is one of the statutory categories of invention. (Step 1: YES).
The claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 1 recites: 
“recovering from unsustainable debt growth….” 
“access… one or more financial systems…”
“create an amount of debt relief currency ….”
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to recover from unsustainable debt growth or create an amount of debt relief currency recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“A computer implemented system”, “one or more computers comprising one or more processors and one or more non-transitory computer readable media, the one or more non-transitory computer readable media including instructions stored thereon that when executed cause the one or more computers to: display, by the one or more processors, a graphical user interface (GUI)”, “execute, by the one or more processors, a command”, “databases”,   “processors”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For example, the Applicant’s Specification reads, “[0017] the computer system 210 can comprise at least one processor 232…the at least one processor 232 can reside in, or coupled to, one or more conventional server platforms…[0018] the computer readable medium 236 can be any data storage that can store data….[0119] the computer readable medium 236 can be distributed over a conventional computer network…[0120] can include any number of personal computers 240 which include for example desktop computers, and/or laptop computers”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 2: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 3: 
“non-transitory computer readable media including instructions stored thereon that when executed further cause the one or more computers to: execute, by the one or more processors, a command”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
Claim 4: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 5: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 6: 
“non-transitory computer readable media including instructions stored thereon that when executed further cause the one or more computers to: accept, by the GUI”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
“display, by the GUI, a chart”:   insignificant extra-solution activity to the judicial exception of displaying information
Claim 7: 
“non-transitory computer readable media including instructions stored thereon that when executed further cause the one or more computers to: execute, by the one or more processors, a command”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For example, the Applicant’s Specification reads, “[0017] the computer system 210 can comprise at least one processor 232…the at least one processor 232 can reside in, or coupled to, one or more conventional server platforms…[0018] the computer readable medium 236 can be any data storage that can store data….[0119] the computer readable medium 236 can be distributed over a conventional computer network…[0120] can include any number of personal computers 240 which include for example desktop computers, and/or laptop computers”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using  computer hardware and/or software amounts to no more than mere instructions to apply the exception using a generic computer component. For example, the Applicant’s Specification reads, “[0017] the computer system 210 can comprise at least one processor 232…the at least one processor 232 can reside in, or coupled to, one or more conventional server platforms…[0018] the computer readable medium 236 can be any data storage that can store data….[0119] the computer readable medium 236 can be distributed over a conventional computer network…[0120] can include any number of personal computers 240 which include for example desktop computers, and/or laptop computers”.   Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).     Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination. Dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, Claims 1-7 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more) 

Claim Rejections - 35 USC § 103
The amended claims facilitated application of additional prior art.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Ono ("DEBT REDUCTION METHOD AND DEVICE THEREOF", U.S. Patent Number: 7702573 B2)in view of Phillips (“BANK-CREATED MONEY, MONETARY SOVEREIGNTY, AND THE FEDERAL DEFICIT: TOWARD A NEW PARADIGM IN THE GOVERNMENT-SPENDING DEBATE”, Western New England Law Review, 2014)
Regarding Claim 1, 





Ono teaches,
A computer implemented system for recovering from unsustainable debt growth comprising: one or more computers comprising one or more processors and one or more non-transitory computer readable media, the one or more non-transitory computer readable media including instructions stored thereon that when executed cause the one or more computers
(Ono [Col 9, Lines 13-14] a system of reducing a ... loan debt by using a computer)
 to: display, by the one or more processors, a graphical user interface (GUI); access, by the GUI, one or more financial systems comprising currency creation programs and/or debt amount databases;
(Ono [Col 13, Lines 35-38]  for the purpose of reducing the debt, or incorporate the purchased derivative in the commodity or the nation/public/corporate bonds and sell (issue) it directly or indirectly.
Ono [Col 33, Lines 40-42] prepares a data file of HTML or the like for individual Website display, so that the dedicated information can be transmitted/received
Ono [Col 32, Lines 1-2]  storage part such as a database 
Ono [Col 34, Lines 63-65] debt reduction method of the invention is used in various existing contracts and transactions and can be used for avoiding the risk)
 and execute, by the one or more processors, a command to create an amount of debt relief currency
(Ono [Col 17, Lines 57-60] there is obtained an effect that the credit creation of the currency normally functions, and the economy itself is activated.
Ono [Col 10, Lines 35-37]  swap is a trade in which different currencies, debt principals or interest payments with different base interest rates are exchanged)
recorded in the debt amount database.
(Ono [Col 32, Lines 1-2]  storage part such as a database)
Ono does not teach an amount of debt relief currency between 100% and 150% of a total debt
Phillips teaches,
an amount of debt relief currency between 100% and 150% of a total debt
(Phillips [p 224] Constitution grants Congress the power to print money backed by nothing and force people to accept that fiat money as legal tender for the payment of the federal government’s (and everyone else’s) debts.
Phillips [p 231] Within its boundaries, Greece (again, like any other monetary sovereign) had the power to give this created currency value by pledging to accept the currency in satisfaction of tax liabilities to the State and to require ....all citizens to accept the currency in satisfaction of private debts. 
Phillips [p 229] Congress’s various enumerated powers relating to money and federal debt, the Supreme Court in Julian v. Greenman (the most sweeping of the famous Civil War Era Legal-Tender Cases) upheld Congress’s power to issue fiat “greenbacks” and to force individuals to accept that fiat currency in
satisfaction of private debts. 
Phillips [p 247]  the government would guarantee a percentage of the deposits in all banks)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computerized debt reduction system of  Ono to incorporate the deficit reduction and currency issuance teachings of Phillips for   “creating and issuing money.” (Phillips [page 221]).        The modification would have been obvious, because it is merely applying a known technique (i.e. currency issuance) to a known concept (i.e. debt reduction) ready for improvement to yield predictable result (i.e. “government money creation as a solution to … the federal deficit” Phillips [page 225])
Regarding Claim 3, 
Ono and Phillips teach the debt recovery of Claim 1 as described earlier.
 Ono teaches,
execute, by the one or more processors, a command to pay off a percentage of the total debt 
(Ono [Col 9, Lines 12-17]  a system of reducing .... debt by using a computer and is characterized by comprising a debtor terminal of a debtor, receiving means for receiving debtor information transmitted from the debtor terminal)
with an amount equal to 50% to 75% of the debt relief currency created.
(Ono  [Col 8, Lines 19-20] half of the debt is substantially repaid by the execution of the swap
Ono [Col 17, Lines 57-60] there is obtained an effect that the credit creation of the currency normally functions, and the economy itself is activated.
Ono [Col 10, Lines 35-37]  swap is a trade in which different currencies, debt principals or interest payments with different base interest rates are exchanged)


Claims 2, 4, 5, and 7   are rejected under 35 U.S.C. 103 as being unpatentable over Ono and Phillips in view of Brisbane (“METHOD AND SYSTEM FOR ADVANCING FUNDS”,  Chinese Publication Number: CN 1954332 A)
Regarding Claim 2, 
Ono and Phillips teach the debt recovery of Claim 1 as described earlier.
 Ono does not teach wherein the debt relief currency is created as interest free currency.
Phillips teaches,
wherein the debt relief currency is created.
(Phillips [p 249] eligibility for the zero reserve rate (i.e., the “reserve requirement exemption”)...set by statutory formula
Phillips [p 232] Congress authorized three issues of noninterest-bearing United States Notes)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computerized debt reduction system of  Ono to incorporate the deficit reduction and currency issuance teachings of Phillips for   “creating and issuing money.” (Phillips [page 221]).        The modification would have been obvious, because it is merely applying a known technique (i.e. currency issuance) to a known concept (i.e. debt reduction) ready for improvement to yield predictable result (i.e. “government money creation as a solution to … the federal deficit” Phillips [page 225])
Phillips does not teach created as interest free currency.
Brisbane teaches,
created as interest free currency.
(Brisbane [page 1, last paragraph] government organization is advance or schedule payment account 
Brisbane [page 5, second paragraph] interest paid is low interest or zero interest.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computerized debt reduction system of  Ono to incorporate the interest-free repayment teachings of Brisbane for   “transfer funds step may relate to the second direction the first loan. In this case, the loan interest paid is low interest or zero interest.” (Brisbane [page 5, second paragraph]).        The modification would have been obvious, because it is merely applying a known technique (i.e. interest-free repayment) to a known concept (i.e. debt reduction) ready for improvement to yield predictable result (i.e. “as the reward” Brisbane [page 5, first paragraph])
Regarding Claim 4, 
Ono and Phillips teach the debt recovery of Claim 3 as described earlier.
 Ono does not teach wherein the debt relief currency is created as interest free currency.
Phillips teaches,
wherein the debt relief currency is created.
(Phillips [p 249] eligibility for the zero reserve rate (i.e., the “reserve requirement exemption”)...set by statutory formula
Phillips [p 232] Congress authorized three issues of noninterest-bearing United States Notes)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computerized debt reduction system of  Ono to incorporate the deficit reduction and currency issuance teachings of Phillips for   “creating and issuing money.” (Phillips [page 221]).        The modification would have been obvious, because it is merely applying a known technique (i.e. currency issuance) to a known concept (i.e. debt reduction) ready for improvement to yield predictable result (i.e. “government money creation as a solution to … the federal deficit” Phillips [page 225])
Phillips does not teach created as interest free currency.
Brisbane teaches,
created as interest free currency.
(Brisbane [page 1, last paragraph] government organization is advance or schedule payment account 
Brisbane [page 5, second paragraph] interest paid is low interest or zero interest.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computerized debt reduction system of  Ono to incorporate the interest-free repayment teachings of Brisbane for   “transfer funds step may relate to the second direction the first loan. In this case, the loan interest paid is low interest or zero interest.” (Brisbane [page 5, second paragraph]).        The modification would have been obvious, because it is merely applying a known technique (i.e. interest-free repayment) to a known concept (i.e. debt reduction) ready for improvement to yield predictable result (i.e. “as the reward” Brisbane [page 5, first paragraph])
Regarding Claim 5, 
Ono and Phillips teach the debt recovery of Claim 4 as described earlier.
 Ono does not teach wherein the percentage of the total debt is paid off with a first portion of the interest free currency.
Phillips teaches,
wherein the percentage of the total debt is paid off with a first portion of the … currency.
(Phillips [p 247]  the government would guarantee a percentage of the deposits in all banks
Phillips [p 224] Constitution grants Congress the power to print money backed by nothing and force people to accept that fiat money as legal tender for the payment of the federal government’s (and everyone else’s) debts.
Phillips [p 232] Congress authorized three issues of noninterest-bearing United States Notes)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computerized debt reduction system of  Ono to incorporate the deficit reduction and currency issuance teachings of Phillips for   “creating and issuing money.” (Phillips [page 221]).        The modification would have been obvious, because it is merely applying a known technique (i.e. currency issuance) to a known concept (i.e. debt reduction) ready for improvement to yield predictable result (i.e. “government money creation as a solution to … the federal deficit” Phillips [page 225])
Phillips does not teach as interest free currency.
Brisbane teaches,
as interest free currency.
(Brisbane [page 1, last paragraph] government organization is advance or schedule payment account 
Brisbane [page 5, second paragraph] interest paid is low interest or zero interest.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computerized debt reduction system of  Ono to incorporate the interest-free repayment teachings of Brisbane for   “transfer funds step may relate to the second direction the first loan. In this case, the loan interest paid is low interest or zero interest.” (Brisbane [page 5, second paragraph]).        The modification would have been obvious, because it is merely applying a known technique (i.e. interest-free repayment) to a known concept (i.e. debt reduction) ready for improvement to yield predictable result (i.e. “as the reward” Brisbane [page 5, first paragraph])
Regarding Claim 7, 
Ono and Phillips teach the debt recovery of Claim 5 as described earlier.
 Ono teaches,
execute, by the one or more processors, a command to replace the percentage of the total debt paid off
(Ono [Col 17, Lines 57-60] there is obtained an effect that the credit creation of the currency normally functions, and the economy itself is activated.
Ono [Col 10, Lines 35-37]  swap is a trade in which different currencies, debt principals or interest payments with different base interest rates are exchanged 
Ono [Col 9, Lines 12-17]  a system of reducing .... debt by using a computer and is characterized by comprising a debtor terminal of a debtor, receiving means for receiving debtor information transmitted from the debtor terminal)
Ono does not teach with a remaining portion of the interest free currency.
Brisbane teaches,
  with a remaining portion of the interest free currency..
(Brisbane [page 1, last paragraph] government organization is advance or schedule payment account 
Brisbane [page 5, second paragraph] interest paid is low interest or zero interest.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computerized debt reduction system of  Ono to incorporate the interest-free repayment teachings of Brisbane for   “transfer funds step may relate to the second direction the first loan. In this case, the loan interest paid is low interest or zero interest.” (Brisbane [page 5, second paragraph]).        The modification would have been obvious, because it is merely applying a known technique (i.e. interest-free repayment) to a known concept (i.e. debt reduction) ready for improvement to yield predictable result (i.e. “as the reward” Brisbane [page 5, first paragraph])
Claim 6  are rejected under 35 U.S.C. 103 as being unpatentable over Ono, Phillips, and Brisbane in view of Maestle (“MACHINE-IMPLEMENTABLE PROJECT FINANCE ANALYSIS AND NEGOTIATING TOOL SOFTWARE, METHOD AND SYSTEM”,  US Patent Number: US 7177834 B1)
Regarding Claim 6, 
Ono, Phillips, and Brisbane teach the debt recovery of Claim 5 as described earlier.
 Ono teaches,
accept, by the GUI,
(Ono [Col 33, Lines 40-42] prepares a data file of HTML or the like for individual Website display)
Ono does not teach a desired time to debt recovery; calculate, by the one or more processors, an upper sustainable limit of debt growth and/or lower sustainable limit of debt growth; calculate, by the one or more processors, an upper debt recovery limit and/or lower debt recovery limit; and display, by the GUI, a chart representing the time to debt recovery.
Maestle teaches,
a desired time to debt recovery;
(Maestle [Col 5, Lines 23-25]  debt service is equal over the loan repayment period)
calculate, by the one or more processors, an upper sustainable limit of debt growth and/or lower sustainable limit of debt growth; calculate, by the one or more processors, an upper debt recovery limit and/or lower debt recovery limit; and display, by the GUI, a chart representing the time to debt recovery
(Maestle [Col 11, Lines 10-11]  Maximum Capacity Theoretical...Minimum Price/Unit of Output (Variable Cost) Sometimes the price of an input
Maestle [Col 5, Lines 23-25]  debt service is equal over the loan repayment period
Maestle  [Col 2, Line 19] can use a graphical user interface (GUI)
Maestle  [Col 41, Lines 25-27] system should have a Pentium II processor or higher and not less than 128 MB RAM. 
Maestle   [Col 110, Lines 54-55] Change the growth patterns
Maestle   [Claim 1] computer readable code on a computer usable medium for generating financial statements, financial data, charts, graphs and reports using the project finance tools providing limited recourse including debt service)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computerized debt reduction system of  Ono to incorporate the finance analysis and negotiating teachings of Maestle to   “create a project preparation, negotiating, and testing environment using standard project finance tools.” (Maestle [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e.   finance analysis and negotiating) to a known concept (i.e. debt reduction) ready for improvement to yield predictable result (i.e. “for generating financial statements, financial data, charts, graphs and reports using the standard project finance tools…. For each loan the user can either manually enter disbursements” Maestle [Abstract])

Prior Art Cited But Not Applied












The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Paglin (“SYNTHETICALLY DENOMINATED DEBT INSTRUMENTS AND SYSTEMS AND METHODS THEREFOR”, U.S. Publication Number: 20180189886 A1) proposes collateralizing and investing in synthetically denominated debt instruments. In an embodiment, a debt security is first issued in a first entity and denominated in a first currency local to the first entity. A currency swap on the debt security is issued, which specifies exchange of cash flows in the first currency for cash flows in a second currency local to the second entity. A synthetically denominated debt instrument is then created that is a combination of the debt security and the currency swap. In an embodiment, the synthetically denominated debt instrument is delivered to a depositary bank in the second entity. A depositary receipt representing the synthetically denominated debt instrument is issued in the second entity to an investor in the synthetically denominated debt instrument. Collateral assets are posted in the second entity and attached to the depositary receipt..
Dale (“SYSTEMS AND METHODS FOR CREATION, ISSUANCE, REDEMPTION, CONVERSION, OFFERING, TRADING, AND CLEARING A DEBT OBLIGATION CONVERTIBLE INTO CASH PLUS A SPOT FOREIGN EXCHANGE CONTRACT THAT IS PRICED TO REFLECT THE VALUE OF THE DEBT OBLIGATION IN A BASE CURRENCY IN RELATION TO THE VALUE OF A REFERENCE CURRENCY”, U.S. Publication Number: 8429057 B1) teaches creating, issuing, offering, trading, redeeming, converting, and clearing a novel debt obligation convertible into cash plus a foreign exchange spot or forward contract that is priced to reflect the value of the debt obligation in a base currency in relation to the value of a reference currency. In the system, an order book server aggregates bid and offer information for the debt obligations. Best bid and offer information is communicated to one or more trading terminals. The trading terminals are capable of displaying best bid and offer and other information relevant to trading, redeeming, and converting the debt obligations in real time and allow a trader to trade, redeem, and convert C-Notes™ by interacting with the display on the trading terminal. The order book server and issuer calculate and track accrued interest on the debt obligations.
Conclusion












Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 10am to 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.E./Examiner, Art Unit 3697
/HAO FU/Primary Examiner, Art Unit 3697